Case 1:13-md-02472-WES-PAS Document 1446 Filed 08/04/20 Page 1 of 2 PageID #: 218655




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


    IN RE: LOESTRIN 24 FE ANTITRUST                :
    LITIGATION,                                    :         MDL No. 2472
                                                   :
    THIS DOCUMENT RELATES TO:                      :         Master File No. 1:13-md-2472-WES-PAS
    Direct Purchaser Actions                       :
                                                   :

                      ADVISORY WITH RESPECT TO
     REPORT AND RECOMMENDATION REGARDING DIRECT PURCHASER CLASS
     MOTION FOR APPROVAL OF ATTORNEYS’ FEES, EXPENSES AND A SERVICE
                               AWARD

    PATRICIA A. SULLIVAN, United States Magistrate Judge.

           On July 17, 2020, I issued a report and recommendation (“R+R”) recommending that the

    Court approve, inter alia:

           Attorneys’ fees for DPP Counsel of $38,678,147, which amounts to one-third of
           the Settlement Fund remaining after the payment of costs and expenses, plus
           interest on that amount as may accrue prior to distribution.

    ECF No. 1443 at 14. My recommendation rested on the percentage method of fee calculation

    and my finding that “one-third . . . is fair, reasonable and appropriate.” Id. at 12. To cross-check

    this finding, I examined the Direct Purchaser Class Counsel’s lodestar; in reliance on various

    cases cited in the R+R, I found that a fee that is four or more times larger than the lodestar

    should be closely scrutinized, but “when the fee is less than double the lodestar, . . . a one-third-

    of-fund fee may be endorsed as reasonable.” Id. at 11 (citing In re Lidoderm Antitrust Litig., No.

    14-MD-02521-WHO, 2018 WL 4620695, at *1, 3 (N.D. Cal. Sept. 20, 2018)). Based on the

    foregoing, I found that the applicable lodestar confirmed that the requested fee, which was 1.3%

    of the lodestar, “is eminently reasonable.” Id. at 13.
Case 1:13-md-02472-WES-PAS Document 1446 Filed 08/04/20 Page 2 of 2 PageID #: 218656




           On July 31, 2020, by a phone call, confirmed in a sealed filing on August 3, 2020, I was

    advised by Direct Purchaser Class Counsel that they have become aware that an attorney whose

    work was included in confidential time and expense submissions supporting the lodestar had

    been administratively suspended for nonregistration. I was further advised that, if this attorney’s

    work were excluded from the lodestar, the lodestar would shrink, so that the applicable multiplier

    grows from 1.3% to 1.4%.

           Based on this new information, I have reviewed the analysis in the R+R. Because it

    relied on the percentage method of calculation and used the lodestar only as a cross-check, and

    because I found that a multiplier that was less than double the lodestar would be deemed

    reasonable under the circumstances of this case, I find that the new information does not affect

    my analysis or conclusions. Therefore, my R+R stands as my recommendation to the Court.

    However, mindful of my obligations pursuant to Canon 3B(6), of the Code of Conduct for

    United State Judges, to take action when learning of possible violations of the applicable rules of

    conduct, I will bring this matter to the attention of the Court pursuant to DRI LR Gen 201(a).



    /s/ Patricia A. Sullivan
    PATRICIA A. SULLIVAN
    United States Magistrate Judge
    August 4, 2020




                                                     2
